         Case 1:16-cr-00397-LTS Document 406 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                       Docket No. 1:16CR00397-08 (LTS)
         -v-
                                                                     ORDER
 NAJHEA SMITH,
                               Supervisee.



Honorable Laura Taylor Swain, U.S. District Judge:

       IT IS HEREBY ORDERED: For the reasons stated on the record during a violation of

supervised release conference held on December 2, 2020, the following direction is made to the

Federal Bureau of Prisons and Essex County Jail:

       Najhea Smith, Register Number 77822-054, shall promptly be given a comprehensive

medical evaluation with PPD results, a mental health evaluation, and a psychiatric evaluation with

current treatment and medication documented. Such evaluations are required for his admission to

a residential substance abuse treatment program.

       The reports of the evaluations shall be forwarded to the attention of U.S. Probation Officer

Hildery Huffman at the U.S. Probation Office, 500 Pearl Street, 6th Floor, New York, NY 10007.

Telephone number (917) 797-3387.

SO ORDERED.

Dated: December 2, 2020
       New York, New York
                                                            /s/ Laura Taylor Swain
                                                            Honorable Laura Taylor Swain
                                                            U.S. District Judge
